DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

“a first acquiring unit, for acquiring…”
“an identifying unit, for identifying…”
“a second acquiring unit, for obtaining second…”
“a generating unit, for fusing…”
in claim 7 and subsequent dependent claims 8-12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7-8 and 13-14 are rejected under 35 U.S.C. 102(a) as being anticipated by USPN 10,445,863 to Grossinger et al.

With regard to claim 1, Grossinger discloses an image processing method, comprising: 
acquiring an actual image of a specified target from a video stream collected by a camera, wherein the specified target wears a virtual reality head-mounted device (VR HMD) (Fig. 8, step 820, Real-time 3D data is obtained of a person wearing a face–obstruction object); 
identifying an area not shielded by the VR HMD and an area shielded by the VR HMD of the face of the specified target from the actual image, and acquiring first facial image data corresponding to the area not shielded by the VR HMD (Fig. 8, step 830, Data is obtained of face portions being obstructed based at least partially on the non-obstructed portions of the face); 
obtaining second facial image data matching the first facial image data according to the first facial image data and a preset facial expression model, wherein the second facial image data correspond to the area shielded by the VR HMD (Fig. 8, steps 810 and ; and 
fusing the first facial image data and the second facial image data to generate a composite image (Fig. 8, step 850, the real-time 3D data (unobstructed face portion) and reconstructed 3D data (obstructed face portion) are fused together).

With regard to claim 2, Grossinger discloses the image processing method according to claim 1, wherein the step of obtaining second facial image data matching the first facial image data according to the first facial image data and a preset facial expression model comprises: 
inputting the first facial image data into the preset facial expression model so that the facial expression model identifies the first facial image data, and outputs the second facial image data matching the first facial image data (column 3, lines 42-46, column 5, lines 42-27, column 6, lines 40-44 and column 7, lines 15-21, Facial expressions are anticipated in order to match the obstructed portion of the face to the unobstructed portion of the face).  

With regard to claim 7, the discussion of claim 1 applies.  Grossinger discloses an apparatus for performing the method (Figs. 4, 5 and 7).

With regard to claim 8, The discussion of claim 2 applies.

With regard to claim 13, the discussion of claim 1 applies. Grossinger discloses a computer program (Figs. 4, 5 and 7).

With regard to claim 14, the discussion of claim 2 applies.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6, 11-12 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of USPNs 10,445,863 to Grossinger and 2016/0341959 to Gibbs et al.
With regard to claim 5, Grossinger discloses the image processing method according to claim 1, but does not disclose the process of filling in background imagery for areas that are occluded by the VR HMD.
Gibbs teaches a similar system for replacing obstructed eye portions of face imagery and further teaches that background image data can be filled in when the VR HMD portion of the image is replaced with face image data (Figs. 12, 13, 14 and 15 and paragraphs [0074]-[0078).  Gibbs discloses identifying a non-facial area shielded by the VR HMD from the actual image (Fig. 14, areas 1410); and 
acquiring a plurality of third images before the actual image from the video stream, extracting a background image from the third images, and performing de-occlusion processing on the non-facial area shielded by the VR HMD by using image data corresponding to the non-facial area shielded by the VR HMD in the background image (paragraphs [0074]-[0078] and Fig. 15, image areas 1415).
Grossinger and Gibbs are both directed to same endeavor of replacing occluded image data, therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use the background image replacement taught by Gibbs in combination with the obstructed facial image data of Grossinger in order to create a more seamless composite image.

With regard to claim 6, Gibbs discloses identifying non-facial image data shielded by the VR HMD from the actual image, inputting the non-facial image data into a preset non-facial model, so that the preset non-facial model identifies the non-facial image data and outputs fourth image data matching the non-facial area shielded by the VR HMD, and performing de-occlusion processing on the non-facial area shielded by the VR HMD according to the fourth image data (paragraphs [0074]-[0078] and Fig. 15, image areas 1415, Gibbs teaches a similar system for replacing obstructed eye portions of face imagery and further teaches that background image data can be filled in when the VR HMD portion of the image is replaced with face image data).  

With regard to claims 11-12 and 17-18 the discussions of claims 5-6 apply.

Allowable Subject Matter
Claims 3-4, 9-10 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY J TUCKER whose telephone number is (571)272-7427. The examiner can normally be reached 9AM-5PM Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHAN PARK can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WESLEY J. TUCKER
Primary Examiner
Art Unit 2669



/WESLEY J TUCKER/Primary Examiner, Art Unit 2669